DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 02/05/2022, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 is allowed over the prior arts of record because none of the said prior arts, including Kubo et al (JP 2014131243) considered as the closest prior art directed to similar subject matter of the claimed invention, mainly discloses a speaker device comprising: a ground surface; a rear surface connected to the ground surface; a front surface connected to the ground surface, the front surface having a lower overall height than the rear surface; a tilted surface connected to upper limits of the front and rear surfaces; a first speaker grill portion disposed on the front surface; a second speaker grill portion disposed on the rear surface; and a speaker disposed within the speaker device.
However, Kubo, taken alone or in combination with the other said prior arts fails to explicitly: sound waves projected from a lower portion of the speaker exit the speaker device through the first speaker grill portion; and sound waves projected from an upper portion of the speaker are reflected by the tilted surface and are guided through the speaker device to exit the speaker device through the second speaker grill portion.

Claims 2-20 are allowed based on their corresponding dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.